Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered. Claims 1-3, 6, 8-9, 11, 13-15 and 18-19 are amended. Claim 20 is cancelled. Claims 1-19 and 21 are currently pending in the application.
Examiner's Note
As per Applicant’s originally filed disclosure (paragraph [0022]), a computer readable storage medium (claims 14-20), as used herein, is not to be construed as being transitory signals per se.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim::
	Step 1: Statutory Category?

	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
January 2019 Guidance
[1] monitoring, by a computing device, information regarding a real-world environment of a user
Abstract Idea: monitoring information could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
The computing device is an additional non-abstract limitation. As claimed the computing device is viewed as a generic computer. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[2] automatically detecting, by the computing device and based on the monitoring, when the real-world environment of the user includes real-world patterns that are correlated with patterns associated with a study topic
 detecting information could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).
The computing device is an additional non-abstract limitation. As claimed the computing device is viewed as a generic computer. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
and [3] causing , by the computing device, a display of information regarding the study topic in a user device based on the detecting, wherein the information comprises information regarding the study topic in a wearable user device based on the detecting, wherein the displayed information comprises information regarding the study topic appropriate for a current activity of the user.
Causing a display of information is insignificant post-solution activity (i.e., data display). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).

The computing device and wearable user device are additional non-abstract limitations. As claimed the computing device and wearable user device are viewed as generic computers/computer components. 


	It is apparent that, other than reciting that the method is computerized, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim computing device and wearable user device to implement the claimed steps does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the computing device and wearable user device which are recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: ¶ 16: a user device (e.g., a wearable device, such as augmented reality glasses, smart contact lenses, or the like)…;  ¶ 48: In cloud computing node 10 there is a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations…well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices;  ¶ 50:… in FIG. 1, computer system/server 12 in cloud computing node 10 is shown in the form of general-purpose computing device; ¶ 56:…local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N... ; ¶ 58; ¶ 59: computer system/server 12 in cloud computing node 10 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16…; ¶ 62:… a user device in connection with the user's environment (e.g., in an augmented reality wearable computing device, etc.)…;¶ 63:…a user device 210 (e.g., a wearable computing device, such as smart glasses or an augmented reality device)… ; ¶ 66:… the user device 210 corresponds to a wearable computing device (e.g., augmented reality glasses, smart contacts lenses, etc.). Additionally, or alternatively, the user device 210 includes a mobile communication device (e.g., a smart phone or a personal digital assistant (PDA)), a portable computer device (e.g., a laptop or a tablet computer), a desktop computer, and/or another type of computing device. In some embodiments, the user device 210 includes one or more sensors/camera devices that provide information regarding the user's physical real-world environment (e.g., video/images of a field of view of the environment, climate data regarding the environment, etc.). As described herein, the user device 210 communicates with the cognitive study topic recall system 220 to receive study topics related to the user's current physical real-world environment, and to display the study topics (e.g., in a computer, smartphone, or tablet display, within an augmented reality display, etc.); ¶ 67:… one or more computing devices (e.g., such as computer system/server…; ¶ 68:…local…; ¶ 99:… a computing device, such as computer system/server)…It is computing device computing device and wearable user device are recited as computers/computer components, performing generic computer functions of monitoring, detecting and causing display of data. As noted in the table above, the steps of displaying data is extra or post-solution activity the courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; Bancorp Servs., LLC v. Sun Life Assur. Co. of Can., 771 F. Supp. 2d 1054, 1066 (E.D. Mo. 2011) aff'd, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . .are inconsequential data gathering and insignificant post solution activity”). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1269, 1271 (Fed. Cir. 2016) (“[T]he concept of delivering user-selected media content to portable devices is an abstract idea”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a); The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017)); (ii) a “particular machine” to 
The claim as a whole merely describes how to generally “apply” detecting patterns associated with a study topic of a user and displaying study topic appropriate for the user. See MPEP § 2106.05(f). Step 3 (causing a display of information) reflects the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). It is clear from the Specification, including the claim language, that the claim focuses on an abstract idea, and not on any improvement to technology and/or a technical field. Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the claimed method being computerized amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere computing device in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above. Step 3 (causing a display of information) is insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Step 3 recites generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. This computer function is generic, routine, conventional computer activity that is performed only for its conventional use. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.”; also see SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (concluding claims were directed to the abstract idea of “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis”). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of data monitoring, detecting and causing display is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Claim 14 is a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform steps comparable to those of method claim 1. In regard to the added limitation “detecting a motion in the user's real-world environment”, detecting data is receiving data (i.e., data gathering) which is insignificant extra-solution activity. See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, by definition, to detect is to discover or identify the presence or existence of. Under the broadest reasonable interpretation, detecting a motion in the user's real-world environment encompass observation and evaluation by a person. Displaying information is insignificant extra-solution activity. The Specification’s generic description of the computer readable storage medium, computing device, and wearable augmented reality device (see Specification, i.e., ¶¶ 16, 22, 26, 48, 50, 56, 58, 59, 62, 63, 66, 68, 73, 75, 77, 83, 88, 99) confirms that all of the claimed operations can be performed by conventional computer technology. Accordingly, claim 14 is rejected similarly to claim 1 under 35 U.S.C. § 101.
	In regard to independent claim 19:
	Step 1: Statutory Category?
	The preamble of Claim 19 recites “a system comprising:”, which falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 19/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 19
January 2019 Guidance
[1] a processor and a computer readable storage medium associated with a computing device
The processor, computer readable storage medium and computing device are additional non-abstract limitations. As claimed the processor, computer readable storage medium and computing device are viewed as generic computers/computer components.
[2] program instructions to monitor information regarding a user's real-world environment of a user
Abstract Idea: monitoring information could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
The computing device is an additional non-abstract limitation. As claimed the computing device is viewed as a generic computer. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[3] program instructions to detect, based on the monitoring, when the real-world environment of the user includes real-world patterns that are correlated with patterns associated with a study topic
 detecting information could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).
The computing device is an additional non-abstract limitation. As claimed the computing device is viewed as a generic computer. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
and [4] program instructions to provide information regarding the study topic for display in a wearable augmented reality device based on the detecting, wherein the information regarding the study topic is superimposed with the user's real-world environment of the user in the wearable augmented reality device,
Providing/displaying information is insignificant post-solution activity (i.e., data display). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).

The wearable augmented reality device is an additional non-abstract limitation. As claimed the wearable augmented reality device is viewed as a generic computer/computer component. 
and [5] program instructions to monitor user responses when the study topic is displayed
Abstract Idea: Monitoring user responses (biometrics responses, audible responses, user-inputted responses) is insignificant extra-solution activity (i.e., see also MPEP § 2106.05(g).
Alternatively: monitoring user responses could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).
 multiple user devices
Abstract Idea: Monitoring user responses is insignificant extra-solution activity (i.e., data gathering). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).

Alternatively: monitoring user responses could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).

Abstract Idea: determining a level of comprehension or interest of the study topic based on the user responses could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).
[8] program instructions to monitor biometrics of the user to determine a level of comprehension or interest of the study topic based on the user responses
Monitoring biometrics of the user is insignificant extra-solution activity (i.e., data gathering). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).

Alternatively: monitoring biometrics of the user could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).
and [9] program instructions to modify a manner in which the study topic is displayed based on the level of comprehension or interest of the study topic, wherein the program instructions are stored on the computer readable storage medium for execution by the processor
Modifying the display of information is insignificant post-solution activity (i.e., data display). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).

The computer readable storage medium and processor are additional non-abstract limitations. As claimed the computer readable storage medium and processor are viewed as generic computer/computer components.


	The mere nominal recitation of the processor, computer readable storage medium associated with a computing device, wearable augmented reality device, and multiple user devices to implement the claimed steps does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	The processor, computer readable storage medium associated with a computing device, wearable augmented reality device, and multiple user devices are generic computer components, and storing information is insignificant extra-solution activity. See MPEP § 2106.05(g). The Specification confirms that all of the claimed operations can be performed by conventional computer technology (Specification, ¶¶ 
Dependent claims 2-13, 15-18 and 21 include all the limitations of respective independent claims 1, 14 and 19 upon which they depend and, as such, recite the same abstract idea(s) noted above for independent claims 1, 14 and 19. As claimed, the wearable augmented reality device (claims 2-4, 15 and 16), the repository (claim 5), the cloud environment (claim 12) are generic computer components. See Specification (¶¶16, 22, 26, 48, 50, 56, 58, 59, 62, 63, 66, 68, 73, 75, 77, 83, 88, 99). Obtaining data (claim 3) is receiving data (data gathering) which represents insignificant extra-solution activity. Alternatively, a human could obtain information since we humans use all five senses to observe the world around us. As noted earlier, displaying data (claims 4, 8-9, 16 and 21) (data presentation) is insignificant extra-solution activity.  Storing data (claim 5) (data gathering) is insignificant extra-solution activity. The above physical elements recited in the dependent claims provide a generic environment in which to carry out the abstract idea.  Furthermore, the claim limitations only provide more detailed limitations of the abstract idea, which do not make the abstract idea any less abstract. While the dependent claims may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea. Therefore, claims 2-13, 15-18 and 21 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Claim objection

35 U.S.C. § 112 Rejection
	The Applicant’s amendment resolves the previous issues under 35 U.S.C. § 112(b).
35 U.S.C. § 101 Rejection
	The Applicant’s arguments have been fully considered but they are not persuasive.
	Step 2A
	The Applicant argues that “performing operations pulled from information from the device about a real-world environment of a user and causes a display of information regarding the study topic in a user device based on detecting when the real-world environment of the user includes real-world patterns that are correlated with patterns associated with a study topic”…”cannot reasonably be "be performed in the mind, including with the aid of pen and paper," and does not simply constitute the implementation of a known practice using generic computer functions”. The Examiner respectfully submits these arguments are not persuasive. The originally filed Specification (¶ 17) discloses “if the user has recently studied about parabolic motion, and the user is watching a sporting event, such as football or cricket, aspects of the present invention detect that the motions from the user's real-world experience of watching the sporting event correlate to the user's recent study of parabolic motions”. This supports the finding that, using independent claim 1 as representative claim under the broadest reasonable interpretation, the steps of monitoring (observing/checking) and detecting (discovering/identifying) can be performed by a person monitoring detecting (observation, evaluation, judgment and opinion) visual and/or audible patterns correlated with patterns associated with a study topic as a teacher. Hence, the claims generally mimic human thought processes of observation, evaluation and opinion. In particular, assuming a class is attending a sporting event, such as football or cricket as a class field trip, a teacher would very likely indicate to a student, motions correlated to the student’s recent study of parabolic motions from the student’s real-world experience of watching the sporting event. Applicant is respectfully reminded that analyzing and displaying data have been determined to be directed to an abstract idea. See, e.g., FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016) (determining “that the ‘realm of abstract ideas’ includes ‘collecting information, including when limited to particular content’” as well as analyzing and presenting information), Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (treating as an abstract idea “1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data”), Bridge and Post, Inc. v. Verizon Commc’ns, Inc., 778 F. App’x 882, 886–87 (Fed.
Cir. 2019) (obtaining information, analyzing the information, and presenting customized information based on the analyzed information determined to be directed to an abstract idea). It is further worth noting that alternatively, the whole process of monitoring, detecting and displaying data mimic human thought processes of observation, evaluation, judgment, and opinion, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016).
	The Applicant then argues that the “claimed invention as disclosed in paragraph [0020] is directed to "improve the functioning of computer systems and computing devices in a way such that the computer systems and computing devices perform functions that were not previously performed." Specifically, improving the learning comprehension of a user/student by correlating study topics from a classroom environment and from textbooks to real-world examples through the use of cognitive computing techniques (e.g., through the use of specific criteria used for the correlating). See, e.g., paragraph [0020]”. The Examiner respectfully submits these arguments are not persuasive. As noted in the originally filed specification ([0016]), aspects of the claimed “invention implement a user device (e.g., a wearable device, such as augmented reality glasses, smart contact lenses, or the like) which superimposes or displays a virtual window having information about a study topic in or around the user's field of view ( or peripheral view) of the physical world. It is evident that a person’s eyes and ears allow for both visual and audible observation of a real-world environment, hence, allow for monitoring and detecting information. If a method can be performed by human thought alone, or by a human using pen and paper, it is merely an abstract idea and is not patent eligible under § 101. See CyberSource, 654 F.3d at 1372–73; “That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.” CyberSource, 654 F.3d at 1375. See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146–47 (Fed. Cir. 2016). Additionally, “improving the learning comprehension of a monitoring (observation and evaluation) a real-world environment and detecting (observation, evaluation, judgment and opinion) visual and/or audible patterns correlated with patterns associated with a study topic as a teacher. In particular, assuming a class is attending a sporting event, such as football or cricket as a class field trip, a teacher would very likely indicate to a student, motions correlated to the student’s recent study of parabolic motions from the student’s real-world experience of watching the sporting event.
	The Applicant further asserts that the “claimed invention provides a particular method of using raw data from sensors of the computing device in a particular configuration to achieve a solution to a problem in the art of teaching. See, e.g., paragraph [0020]. These various features amount to more than an uninstantiated concept, plan or scheme, or more than a mental process that can be performed in the human mind, or more than a human using a pen and paper”, “that the feature of a
computing device to perform these features is more than an uninstantiated concept, plan or scheme; method of organizing human activity; or mathematical relationship/formula. Instead, this feature can only be accomplished through computer technology”, that “the additional features of the claimed invention…allow for the capture of user and user environment information for comparing against patterns to determine See 2019 Revised Guidance, 84 Fed. Reg. at 52. It is apparent that “the information regarding the study topic” being “superimposed with the real-world environment of the user”, aside from the computing device and wearable augmented reality device-related aspects, can be carried out by a human by use of pen and paper or suitable media. See CyberSource, 654 F.3d at 1375. Furthermore, as noted in the above claim rejections the step of causing display of/displaying information is an additional claim limitation generally viewed by the courts as extra-solution activity. It is further apparent that the additional elements recited in the claims are used in their generic capacities. The generic computing device of representative claim 1 relies on another generic device (wearable user device) and not an inventive device or technique for displaying information and, as such, does not reflect an improvement to computer functionality and subsequently cannot confer patentability. While the Applicant’s methods may improve the process of cognitive recall of study topics by correlation with real-world user environment, it is not an improvement in computer functionality or any underlying technology. The claimed 
	Applicant further asserts that “the present claims, like the claims in the DDR case, are "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."”, that “there is no correspondence in the pre-computer world for the claimed features”. The Examiner respectfully submits these arguments are not persuasive. First, the argument that “real-world environment data collected in bits of information would be incomprehensible to a human and taking that data to determine patterns corresponding to patterns in study topics would be impossible” is not commensurate with the scope of the claim because nothing in the claims requires data in a format that would be incomprehensible to a human. Additionally, the claims’ human analogy has clearly been established earlier.  Applicant’s comparison with DDR Holdings is unavailing. In DDR Holdings, the patent-eligible claim at issue addressed a technological business challenge—i.e., it recited limitations particular to a composite web page based on a link activation occurring at a remote computer—in order to address “a challenge particular to the Internet.” In particular, the claimed invention in DDR generated and directed the visitor to a hybrid page that presented (1) product information from the third party, and (2) visual "look and feel" elements from the host website. DDR, 773 F.3d at 1257–59. Given this particular Internet-based solution, the court held that the claimed invention did not merely use the Internet to perform a business practice known from the pre-Internet world, but rather was necessarily rooted in computer technology to overcome a problem specifically arising in computer networks. Id. at 1257. Representative claim 1 includes no limitations DDR Holdings; instead it simply recites routine high level limitations that amount to applying the abstract idea using generic computer technology.
	Applicant then references on BASCOM to assert patent eligibility looking at the claim as a whole, but fails to provide any evidence that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e). Nonetheless, the Federal Circuit held in BASCOM that the claimed Internet content filtering, which featured an implementation "versatile enough that it could be adapted to many different users' preferences while also installed remotely in a single location," expressed an inventive concept in "the non-conventional and non-generic arrangement of known, conventional pieces." BASCOM, 827 F.3d at 1350 (emphasis added). While the claimed invention recites multiple devices (claim 19), there is no specific information about how or where those multiple devices are placed in a network to suggest “a
non-conventional and non-generic arrangement of known, conventional pieces”. The limitations of the instant claims do not follow the fact pattern set forth in BASCOM. 
	In regard to Applicant’s Enfish remarks, the Examiner acknowledges that “software can make non-abstract improvements to computer technology just as hardware improvements can,” as Enfish has indicated. However, the Examiner fails to find and Applicant has not provided any evidence of improvements in computer-related technology similar to Enfish in Applicant’s claimed invention and originally filed disclosure. For example, there is no disclosure of a specific way of displaying data different from commonly known "displaying data" function performed using a computer. In view of the fact that “automation” is an expected computer capability, it is apparent Enfish, the Examiner fails to find disclosure of improvements in computer-related technology in Applicant’s claimed invention and originally filed disclosure and determines that the limitations of the claims do not follow the fact pattern set forth in Enfish.
	Step 2B
	The Applicant argues that “Diamond v. Diehr establishes that a constantly
receiving data feature is viewed as an additional element that is significantly more than the judicial exception. Therefore, Applicant's features of automatically detecting, by the computing device and based on the monitoring, when the real-world environment of the user includes real-world patterns that are correlated with patterns associated with a study topic allow for Applicant's claimed invention to match patterns collected from the real-world to patterns of study topic. With these additional features considered, Applicant submits that the claimed invention would satisfy step 2B of the subject matter eligibility analysis if need be”. The Examiner respectfully submits these arguments are not persuasive. It is first important to note in Diamond v. Diehr, the Court addressed the patentability of a process (curing rubber) utilizing a known algorithm and again reiterated that algorithms and methods directed essentially to algorithms are not patentable. Diehr, 450 U.S. at 185-87, 191-92. In contrast with Flook, the claim in Diehr included an algorithm and additional process steps tied to machines and transformations (e.g., “opening the press automatically” in response to a comparison output) and was found to be within the patentable subject matter of § 101. Diehr, 450 Diehr. The end results of the “causing display of information” (claim 1), “provide information” (claim 14) and “modify a manner in which the study topic is displayed” (claim 19) are the display of data, with no functionality associated with the display other than enabling a user to visualize the data. It is therefore just information. As explained in Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344–45 (Fed. Cir. 2018) (first alteration in original): We have recognized that “[i]nformation as such is an intangible” and that collecting, analyzing, and displaying that information, without more, is an abstract idea. [Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353–54 (Fed. Cir. 2016)]; see also id. at 1355 (noting claim requirement of “ ‘displaying concurrent visualization’ of two or more types of information” was insufficient to confer patent eligibility). We have also held that claims directed to displaying two different information sets sequentially are abstract. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (claims directed to abstract idea of “showing an advertisement before delivering free content”).
	Applicant then argues, in regard to Example 37, that “the analogous part of the instant invention is the automated detection of patterns and determination to display study topics in a wearable user device”. The Examiner respectfully submits this argument is not persuasive. Applicant is respectfully reminded that “automation” is an expected computer capability. Automation of an abstract step does not improve computers or solve a technical problem. See Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1316 (Fed. Cir. 2019) (“But the need to perform tasks automatically is not a unique technical problem.”); Customedia Techs., LLC v. Dish Network Corp., 951 F.3d Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“[A]utomation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012) (“Using a computer to accelerate an ineligible mental process does not make that process patent-eligible.”).
	Applicant’s argument that “pattern detection and comparison for display is an additional feature that provides a significantly more than the judicial exception by reciting steps associated with a particular variable (i.e., data type) as seen in Diamond v. Diehr” is not persuasive. First, as noted earlier, the end results of the “causing display of information” (claim 1), “provide information” (claim 14) and “modify a manner in which the study topic is displayed” (claim 19) are the display of data, with no functionality associated with the display other than enabling a user to visualize the data. It is therefore just information. Additionally the whole process of monitoring, detecting and displaying data mimic human thought processes of observation, evaluation, judgment, and opinion, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016). Furthermore, “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). “As a matter of law, narrowing or reformulating an abstract idea does not add ‘significantly more’ to it.” Id. at 1291; see also Berkheimer, 881 F.3d at 1370 (claims to performing the abstract idea of parsing and comparing data with conventional computer components lacked an inventive concept); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display and transmission is not inventive and amounts to instructions to apply the abstract idea using generic computer technology).
Conclusion
Applicant’s assertions rely on earlier arguments and are, as a result, moot as these arguments are already addressed above. 

In view of the foregoing, the Examiner maintains claims 1-19 and 21 are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715